Title: From John Adams to Thomas Barclay, 26 October 1785
From: Adams, John
To: Barclay, Thomas


          
            Dear Sir—
            Grosvenor Square October 26 1785.—
          
          I have received your Letter of the 13th with my accounts settled by yourself up to the first of August 1785, signed by you on the 10th of this Month. the article of Eighty five Florins 17 May 1784 is probably right. the difference between the Charge of Messrs Willinks &c on the 31 of August 1784 and the Credit I gave I can account for only by supposing that they Charged the Exchange and a Commission on the money paid me in London. ifso it is more reasonable the United states should pay it than I.— if you think so you may give me Credit for it, if you are doubtfull let it stand as it is. in all Events I pray you to transmit my Account as settled by you to Congress on the Board of Treasury that it may be off of my mind. I had rather give up much more than that sum than delay the final settlement— I wish you a pleasant journey and a happy success
          with great Esteem yours—
        